Case: 20-11260   Date Filed: 08/18/2020   Page: 1 of 4



                                                        [DO NOT PUBLISH]


               IN THE UNTIED STATES COURT OF APPEALS
                       FOR THE ELEVENTH CIRCUIT
                          _____________________

                                No. 20-11260
                            Non-Argument Calendar
                           _____________________

                   D.C. Docket No. 8:19-cv-02169-TPB-CPT


JOHN TAYLOR,
Realtor,
TUNYA TAYLOR,
Realtor,


                                                        Plaintiffs - Appellees,

vs.

THE MULTIPLAN NETWORK,
CHUBB COMPANY (AMERICA), et al.,

                                                        Defendants - Appellants.

                           _____________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                           _____________________
                              (August 18, 2020)

Before JORDAN, JILL PRYOR, and BRANCH, Circuit Judges.

PER CURIAM:
                 Case: 20-11260        Date Filed: 08/18/2020       Page: 2 of 4




       John and Tunya Taylor, proceeding pro se, appeal the district court’s

dismissal of their complaint with prejudice. We affirm in part and reverse in part.

                                                 I

       The Taylors sought to proceed pro se on their qui tam claims under the False

Claims Act, 31 U.S.C. § 3729, against The Multiplan Network and several other

defendants. Although the district court advised them that they needed counsel for

their qui tam claims under Timson v. Sampson, 518 F.3d 870, 873-74 (11th Cir.

2008), the Taylors did not obtain counsel in the four months that followed. Because

Timson holds that a district court lacks subject-matter jurisdiction if a qui tam claim

under the False Claims Act is brought by a pro se relator, and because the Taylors

did not retain counsel, the district court correctly dismissed their qui tam claims.

       We acknowledge the Taylors’ argument that Timson was wrongly decided.

But that case binds us until it is overruled or abrogated by the Supreme Court or by

the en banc Eleventh Circuit. See Smith v. GTE Corp., 236 F.3d 1292, 1301-02 (11th

Cir. 2001).1

       The dismissal of the Taylors’ qui tam claims, however, should have been

without prejudice.        As Timson explains, a district court lacks subject-matter




1
 Insofar as the Taylors challenge the district court’s decisions (a) to not appoint counsel for them
and (b) to not give them additional time to obtain counsel, we find no abuse of discretion. See
Lane v. Philbin, 835 F.3d 1302, 1310 (11th Cir. 2016).
                                                 2
               Case: 20-11260     Date Filed: 08/18/2020    Page: 3 of 4



jurisdiction when a pro se relator seeks to bring qui tam claims under the False

Claims Act, and a dismissal for lack of subject-matter jurisdiction is without

prejudice because it is not on the merits. See, e.g., Stalley v. Orlando Regional

Healthcare System, Inc., 524 F.3d 1229, 1232 (11th Cir. 2008). On remand, the

district court will need to convert the dismissal of the qui tam claims to one without

prejudice.

                                          II

      In their amended complaint, the Taylors asserted not just qui tam claims under

the False Claims Act, but also 21 other federal and state-law claims against a number

of defendants. The district court’s order of dismissal did not discuss any of these

other claims – jurisdictionally or substantively – but nevertheless dismissed the

entire case with prejudice as to the Taylors. See D.E. 23 at 2 (“This case is DISMISSED

WITH PREJUDICE   as to Relators John and Tunya Taylor.”).

      This was error. First, the district court’s lack of subject-matter jurisdiction as

to the Taylor’s qui tam claims under Timson did not mean that jurisdiction was

absent as to the other federal and state-law claims. Second, the district court did not

explain why it lacked jurisdiction over the other claims. Third, the district court did

not provide any basis for dismissing those claims on the merits with prejudice. See

Harris v. Heinrich, 919 F.2d 1515, 1516-17 (11th Cir. 1990) (“The absence of




                                           3
                   Case: 20-11260        Date Filed: 08/18/2020          Page: 4 of 4



specific basis for [the ruling] makes meaningful appellate review of the order

impossible.”).

          On remand, the district court will need to separately analyze the Taylors’

additional 21 claims. We express no view on those claims at this time.

                                                  III

          The district court’s order of dismissal is affirmed in part and reversed in part,

and the case is remanded for further proceedings.2

          AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




2
    As to all other issues raised by the Taylors, we summarily affirm.
                                                   4